Affirmed and Memorandum Opinion filed December 12, 2013.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-13-00477-CR

                         TRAVIS D. JOHNSON, Appellant
                                        V.

                        THE STATE OF TEXAS, Appellee

                      On Appeal from the 230th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1357691

                 MEMORANDUM                     OPINION


      A jury convicted appellant of possession of a controlled substance with
intent to deliver. The conviction was enhanced with two prior felony convictions.
The trial court sentenced appellant to confinement for twenty-five years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed
a notice of appeal.
      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). As of this date, no
pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices McCally, Busby, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2